Citation Nr: 1102655	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for a skin 
condition of the ears as secondary to the service-
connected hearing loss has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 10 
percent for his service-connected bilateral hearing loss.  Based 
on the Veteran's December 2010 Board hearing testimony, the Board 
finds that a remand for a new examination is warranted.  

First, the Board notes that the Veteran reported that "I can 
tell that my hearing is ... potentially getting worse" and 
described it as "deteriorating ... as time goes on."  He also 
reported that "when I went to the VA center to get fitted for my 
hearing aids, the audiologist told me that he gave me the maximum 
hearing aid that they had available...."

The Board recognizes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and 'may provide sufficient support 
for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The Board finds that the Veteran is 
competent to report that his hearing has worsened since his last 
VA examination.  The Board therefore finds that a remand is 
necessary in order to schedule a new audio examination.

The Board further finds that a remand for a new examination is 
appropriate given the Veteran's concerns regarding the December 
2008 QTC examination.  He testified that "I was having problems, 
... and they were wondering if there was something wrong with the 
equipment or whatever because I wasn't beeping, I guess, often 
enough or whatever, how the test was going."  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an 
audiological examination to determine the 
severity of his service-connected bilateral 
hearing loss.  The claims folder must be 
reviewed by the examiner in connection with 
the examination, and a complete history 
should be elicited directly from the Veteran.  
All indicated tests and studies, to include a 
puretone audiometry test and a controlled 
speech discrimination test (Maryland CNC), 
should be conducted and all findings should 
be reported in detail.  

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



